Exhibit 10.7


ADVANCED MICRO DEVICES, INC.
2004 EQUITY INCENTIVE PLAN
(Amendment and Restatement Adopted by the Board of Directors on March 22, 2006)
(Approved by the Stockholders on May 5, 2006)
(Amendment Adopted by the Board of Directors on October 13, 2006)
(Second Amendment and Restatement Adopted by the Board of Directors on
February 26, 2009)
(Approved by Stockholders on May 7, 2009)
(Third Amendment and Restatement Adopted by the Board of Directors on March 5,
2010)
(Approved by Stockholders on April 29, 2010)
(Fourth Amendment and Restatement Adopted by the Board of Directors on March 14,
2012)
(Approved by Stockholders on May 10, 2012)
(Fifth Amendment and Restatement Adopted by the Board of Directors on March 16,
2013)
(Approved by Stockholders on July 12, 2013)
(Sixth Amendment and Restatement Adopted by the Board of Directors on March 19,
2014)
(Approved by Stockholders on May 8, 2014)
(Seventh Amendment and Restatement Adopted by the Board of Directors on
February 12, 2015)
(Approved by Stockholders on April 29, 2015)
(Eighth Amendment and Restatement Adopted by the Board of Directors on
February 12, 2016)
(Approved by Stockholders on May 12, 2016)
(Ninth Amendment and Restatement Adopted by the Board of Directors on
February 17, 2017)
(Approved by Stockholders on April 26, 2017)
(Tenth Amendment and Restatement Adopted by the Board of Directors on March 8,
2019)
(Approved by Stockholders on May 15, 2019)
(Eleventh Amendment and Restatement Adopted by the Board of Directors on August
21, 2019)


1.    Purposes of the Plan. The purposes of this 2004 Equity Incentive Plan (the
“Plan”) are:
•
to attract and retain the best available personnel,

•
to compete effectively for the best personnel, and

•
to promote the success of the Company’s business by motivating Employees,
Directors and Consultants to superior performance.

Awards granted under the Plan may be Nonstatutory Stock Options (NSOs),
Incentive Stock Options (ISOs), Stock Appreciation Rights (SARs), Restricted
Stock, or Restricted Stock Units (RSUs), as determined by the Administrator at
the time of grant.
2.    Definitions. As used herein, the following definitions shall apply:
(a)
“Administrator” means the Board or any of its delegates, including committees,
administering the Plan, in accordance with Section 4 of the Plan.

(b)
“Affiliate” means any corporation, partnership, joint venture or other entity in
which the Company holds an equity, profit or voting interest of thirty percent
(30%) or more; provided, however, that with respect to Awards granted on or
after May 5, 2006 “Affiliate” shall mean any corporation, partnership, joint
venture or other entity in which the Company holds an equity, profit or voting
interest of more than fifty percent (50%).

(c)
“Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan.

(d)
“Award” means, individually or collectively, a grant under the Plan of NSOs,
ISOs, SARs, Restricted Stock, or RSUs.

(e)
“Award Documentation” means any written agreement or documentation published by
the Company setting forth the terms and provisions applicable to each Award
granted under the Plan. The Award Documentation is subject to the terms and
conditions of the Plan.

(f)
“Awarded Stock” means the Common Stock subject to an Award.

(g)
“Board” means the Board of Directors of the Company or its delegate.



 
 
 




--------------------------------------------------------------------------------





(h)
“Change of Control” Unless otherwise defined in Award Documentation or a
Participant’s employment agreement, the term “Change of Control” shall mean any
of the following events:

(i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including the securities beneficially owned by such person any securities
acquired directly from the Company or any of its Affiliates) representing more
than 20% of either the then outstanding shares of the Common Stock of the
Company or the combined voting power of the Company’s then outstanding voting
securities;

(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new director (other than a director
designated by a person who has entered into an agreement or arrangement with the
Company to effect a transaction described in clause (i) or (ii) of this
sentence) whose appointment, election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose appointment, election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board;

(iii)
there is consummated a merger or consolidation of the Company or subsidiary
thereof with or into any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the Company
outstanding immediately prior thereto holding securities which represent
immediately after such merger or consolidation more than 50% of the combined
voting power of the voting securities of either the Company or the other entity
which survives such merger or consolidation or the parent of the entity which
survives such merger or consolidation; or

(iv)
the stockholders of the Company approve a plan of complete liquidation of the
Company and such plan of complete liquidation of the Company is consummated or
there is consummated the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 80% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

Notwithstanding the foregoing: (y) unless otherwise provided in a Participant’s
employment agreement, no “Change of Control” shall be deemed to have occurred if
there is consummated any transaction or series of integrated transactions
immediately following which the record holders of the Common Stock of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (z) unless otherwise provided in a
Participant’s employment agreement, “Change of Control” shall exclude the
acquisition of securities representing more than 20% of either the then
outstanding shares of the Common Stock of the Company or the combined voting
power of the Company’s then outstanding voting securities by the Company or any
of its wholly owned subsidiaries, or any trustee or other fiduciary holding
securities of the Company under an employee benefit plan now or hereafter
established by the Company.
(i)
“Code” means the Internal Revenue Code of 1986, as amended.

(j)
“Committee” means a committee of Directors appointed by the Board in accordance
with Section 4 of the Plan.

(k)
“Common Stock” means the common stock of the Company.

(l)
“Company” means Advanced Micro Devices, Inc., a Delaware corporation.






--------------------------------------------------------------------------------




(m)
“Constructive Termination” shall mean a resignation by a Participant who has
been selected by the Board as a corporate officer of the Company due to
diminution or adverse change in the circumstances of such Participant’s service
as such a corporate officer, as determined in good faith by the Participant;
including, without limitation, reporting relationships, job description, duties,
responsibilities, compensation, perquisites, office or location of employment.
Constructive Termination shall be communicated by written notice to the Company
(or successor to the Company), and such termination shall be deemed to occur on
the date such notice is so delivered.

(n)
“Consultant” means any natural person, including an advisor, engaged by the
Company or Affiliate to render services to such entity.

(o)
“Director” means a member of the Board of Directors of Advanced Micro Devices,
Inc.

(p)
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

(q)
“Employee” means any person, including Officers and Directors, who is an
employee of the Company or any Affiliate. An Employee shall not cease to be
treated as an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, any Affiliate, or any successor corporation. Neither service as a
Director nor payment of a director’s fee by the Company or any Affiliate shall
be sufficient to constitute status as an Employee.

(r)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s)
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

(i)
If the Common Stock is listed on any established stock exchange, including
without limitation the New York Stock Exchange, its Fair Market Value shall be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange (or the exchange with the greatest volume
of trading in the Common Stock) for such date, or if no bids or sales were
reported for such date, then the closing sales price (or the closing bid, if no
sales were reported) on the trading date immediately prior to such date during
which a bid or sale occurred, in each case, as reported by Bloomberg.com or such
other source as the Administrator deems reliable;

(ii)
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock for such date, or if no
bid or asked prices were reported for such date, then the bid and asked prices
on the date immediately prior to such date during which bid and asked prices
were reported; or

(iii)
In the absence of an established market for the Common Stock, its Fair Market
Value shall be determined in good faith by the Administrator.

(t)
“Grandfathered Qualified Performance-Based Award” means an Award granted on or
before November 2, 2017, to a “covered employee” (within the meaning of Prior
Section 162(m) of the Code) that the Administrator intends to qualify as, and
which satisfies all requirements to qualify as, “performance-based compensation”
(within the meaning of Prior Section 162(m) of the Code).

(u)
“Incentive Stock Option” or “ISO” means an option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(v)
“Independent Director” means a Director of the Company who is not also an
Employee of the Company and who qualifies as a “Non-Employee Director” for
purposes of Section 16(b) of the Exchange Act.






--------------------------------------------------------------------------------




(w)
“Misconduct” means, for Awards granted on or after May 14, 2019, a Participant
is determined by the Administrator in its sole discretion to have:

(i)
violated his or her obligations to the Company (or Affiliate) regarding
confidentiality, or the protection of sensitive, confidential, or proprietary
information and trade secrets,

(ii)
committed any act or omission resulting in the Participant being charged with a
criminal offense involving moral turpitude, dishonesty, or breach of trust,

(iii)
engaged in conduct that constitutes a felony, or entered a plea of guilty (or
state law equivalent) or nolo contendere with respect to a felony (or state law
equivalent) under applicable law,

(iv)
engaged in conduct that constitutes gross neglect,

(v)
acted insubordinately or refused to implement the lawful directives of his or
her manager,

(vi)
been chronically absent other than pursuant to an approved leave of absence per
the Company’s (or Affiliate’s) policies, or

(vii)
failed to cooperate with any internal investigation of the Company (or
Affiliate),

(viii)
violated the Company’s Worldwide Standards of Business Conduct or committed
other acts of misconduct, or violated any state or federal law relating to the
workplace (including laws related to sexual harassment or age, sex or other
prohibited discrimination),

(ix)
materially breached the AMD Agreement or any Company (or Affiliate) policy
applicable to Participant, or any written agreement between the Participant and
Company (or Affiliate),

(x)
failed to substantially and satisfactorily perform his or her job duties with
the Company (or Affiliate).

For Awards granted before May 14, 2019, “Misconduct” has the meaning given in
the Tenth Amendment and Restatement of the Plan.
(x)
“Nonstatutory Stock Option” or “NSO” means an Option not intended to qualify as
an Incentive Stock Option.

(y)
“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of an individual Award. The Notice of Grant is part of the Award
Documentation.

(z)
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(aa)
“Option” means an NSO or ISO granted pursuant to Section 8 of the Plan.

(bb)
“Option Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(cc)
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(dd)
“Participant” means the holder of an outstanding Award granted under the Plan.

(ee)
“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Administrator (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of
achievement, measured on a generally accepted accounting principles (GAAP) or
non-GAAP basis, relating to net income, operating income, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization, earnings per share, return on investment, return on capital,
return on invested capital, return on capital compared to cost of capital,
return on






--------------------------------------------------------------------------------




capital employed, return on equity, return on assets, return on net assets,
total shareholder return, cash return on capitalization, revenue, revenue ratios
(per employee or per customer), stock price, market share, shareholder value,
net cash flow, cash flow, cash flow from operations, cash balance, cash
conversion cycle, cost reductions and cost ratios (per employee or per
customer), new product releases and strategic positioning programs, including
the achievement of specified milestones or the completion of specified projects,
or any other criteria determined by the Administrator in its sole discretion.
The Performance Goals may differ from Participant to Participant and from Award
to Award. Such Performance Goals also may (but is not required to) be based
solely by reference to the performance of the individual, the Company as a whole
or any subsidiary, division, business segment or business unit of the Company,
or any combination thereof or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to a peer group of other companies. Unless otherwise stated, such a Performance
Goal need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). The Administrator, in its sole discretion, may provide that
one or more objectively determinable adjustments shall be made to one or more of
the Performance Goals. Such adjustments may include one or more of the
following: (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the applicable performance period; (vii) items
related to the disposal of a business or segment of a business; (viii) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (ix) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the applicable performance period; (x) any other items of significant income or
expense which are determined to be appropriate adjustments; (xi) items relating
to unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
(xiv) items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable law, accounting principles or
business conditions. To the extent that the Administrator determines it to be
desirable to qualify a Grandfathered Qualified Performance-Based Award as
“performance-based compensation” within the meaning of Prior Section 162(m) of
the Code, any such adjustment(s) to the Performance Goals(s) and/or written
certification of achievement of the Performance Goal(s) applicable to such
Grandfathered Qualified Performance-Based Award shall comply with the
requirements of Prior Section 162(m) of the Code. (ff)    “Plan” means this
Advanced Micro Devices, Inc. 2004 Equity Incentive Plan, as amended and
restated.
(gg)
“Prior Section 162(m) of the Code” means Section 162(m) of the Code as in effect
immediately prior to the amendments made to Section 162(m) of the Code by
Section 13601 of the Tax Cuts and Jobs Act of 2017, and the regulations and
other guidance promulgated thereunder.

(hh)
“Restricted Stock” means shares of Common Stock granted pursuant to Section 10
of the Plan that are subject to vesting, if any, based on continuing as a
Service Provider and/or based on Performance Goals.

(ii)
“Restricted Stock Unit” or “RSU” means an Award, granted pursuant to Section 11
of the Plan.

(jj)
“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(kk)
“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option that is granted pursuant to Section 9 of the
Plan.






--------------------------------------------------------------------------------




(ll)
“Section 16(b)” means Section 16(b) of the Exchange Act.

(mm)
“Service Provider” means an Employee, Director or Consultant; subject to the
limitations in Section 12 of the Plan with regard to Awards granted to Outside
Directors.

(nn)
“Share” means each share of Common Stock reserved under the Plan or subject to
an Award, and as adjusted in accordance with Section 15(a) of the Plan.

(oo)
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.     Stock Subject to the Plan.
(a)
Reserve. Subject to the provisions of Section 15(a) of the Plan, the maximum
aggregate number of Shares that may be issued under the Plan is 283,150,000
Shares plus: (i) the number of shares of Common Stock reserved under the
Company’s the 1995 Stock Plan of NexGen, Inc., 1996 Stock Incentive Plan, the
1998 Stock Incentive Plan and the 2000 Stock Incentive Plan (the “Prior Plans”)
that are not subject to outstanding awards under the Prior Plans on April 29,
2004 (the “Effective Date”), and (ii) the number of shares of Common Stock that
are released from, or reacquired by the Company from, awards outstanding under
the Prior Plans at the Effective Date. Shares reserved under this Plan that
correspond to shares of Common Stock covered by part (ii) of the immediately
preceding sentence shall not be available for grant and issuance pursuant to
this Plan except as such shares of Common Stock cease to be subject to such
outstanding awards, or are repurchased at the original issue price by the
Company, or are forfeited. The Shares may be authorized, but unissued, or
reacquired Common Stock.

(b)
Reissuance. If Shares are: (i) subject to an Award that terminates without such
Shares being issued, or (ii) issued pursuant to an Award, but are repurchased at
the original issue price by the Company, or (iii) forfeited; then such Shares
will again be available for grant and issuance under this Plan. At all times the
Company will reserve and keep available the number of Shares necessary to
satisfy the requirements of all Awards then vested and outstanding under this
Plan. To the extent an Award under the Plan is paid out in cash rather than
stock, such cash payment shall not result in reducing the number of Shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3(b), no Shares may again be optioned, granted or awarded if such action
would cause an ISO to fail to qualify as an incentive stock option under
Section 422 of the Code.

(c)
Non-Reissuance. Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added back to the Shares authorized for grant
under this Section 3: (i) Shares tendered by the Participant or withheld by the
Company in payment of the exercise price of an Option, (ii) Shares tendered by
the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award and (iii) Shares that were subject to a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such SAR.

4.    Administration of the Plan.
(a)
Procedure.

(i)
Section 162(m). To the extent that the Administrator determines it to be
desirable to continue to qualify a Grandfathered Qualified Performance-Based
Award as “performance-based compensation” within the meaning of Prior
Section 162(m) of the Code, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption of “performance-based
compensation” under Prior Section 162(m) of the Code. Notwithstanding any other
provision in the Plan, the Plan is not intended to modify in any material
respect any Grandfathered Qualified Performance-Based Award.

(ii)
Rule 16b-3. To the extent that the Administrator determines it to be desirable
to qualify transactions hereunder as exempt under Rule 16b-3, the transactions
contemplated hereunder shall be structured to satisfy the requirements for
exemption under Rule 16b-3.






--------------------------------------------------------------------------------




(iii)
Other Administration. Other than as provided above, the Plan shall be
administered by the Administrator in a manner to satisfy Applicable Laws.

(b)
Powers of the Administrator. Subject to the provisions of the Plan, including,
without limitation Section 17, and in the case of a Board delegate, subject to
the specific duties delegated by the Board to such Board delegate, the
Administrator shall have the authority, in its discretion:

(i)
to determine the Fair Market Value as defined above;

(ii)
to select the Service Providers to whom Awards may be granted hereunder;

(iii)
to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

(iv)
to approve forms of agreement and documentation for use under the Plan;

(v)
to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Options or SARs may
be exercised (which may be based on performance criteria), transferability, any
vesting acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

(vi)
to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;

(vii)
to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

(viii)
to modify or amend each Award (subject to Section 17 of the Plan), including the
discretionary authority to extend the post-termination exercisability period of
Options or SARs;

 
(ix)
to allow Participants to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of any Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares or
cash withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

(x)
to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi)
to ensure that all Awards granted pursuant to the Plan comply with or are exempt
from the provisions of Section 409A of the Code; and

(xii)
to make all other determinations deemed necessary or advisable for administering
the Plan.

(c)
Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants.

5.    Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, and Stock Appreciation Rights may be granted to Service Providers.
Incentive Stock Options may only be granted to employees of the Company and any
Parent or Subsidiary of the Company.
6.    Limitations on Awards.
(a)
No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing their relationship as a
Service Provider, nor shall they interfere in any way with






--------------------------------------------------------------------------------




the right of the Participant or the right of the Company or any Affiliate to
terminate such relationship at any time, with or without cause or to adjust the
compensation of any Participant.
(b)
Vesting; Exercise; Rights as a Stockholder; Effect of Exercise.

(i)
Any Award granted hereunder shall be exercisable or vest according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Award Documentation, including, without
limitation, Participant’s continuous status as a Service Provider and/or
Participant’s satisfaction of Performance Goals. Notwithstanding any other
provision of the Plan to the contrary, Awards of Options, SARs, Restricted Stock
Units and Restricted Stock granted after April 29, 2015, shall not vest earlier
than the date that is one year following the date the Award is made; provided,
however, that, notwithstanding the foregoing, (A) the Administrator may provide
that such vesting restrictions may lapse or be waived upon the Participant’s
death, Disability or termination of service, or upon a Change of Control, and
(B) Awards of Options, SARs, Restricted Stock Units and Restricted Stock granted
after April 29, 2015, that result in the issuance of an aggregate of up to five
percent (5%) of the Shares that may be authorized for grant under Section 3(a)
of the Plan (as such authorized number of Shares may be adjusted as provided
under the terms of the Plan) may be granted to any one or more Participants
without respect to such minimum vesting provision. The vesting schedule shall be
set forth in the Award Agreement.

(ii)
An Award may not be exercised for a fraction of a Share. An Award shall be
deemed exercised when the Company receives written or electronic notice of
exercise (in accordance with the Award Documentation) from the person entitled
to exercise the Award. The Participant must remit to the Company full payment
for the Shares with respect to which the Award is exercised. Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Documentation and the Plan. Shares
issued upon exercise of an Award shall be issued in the name of the Participant
or, if requested by the Participant, in the name of the Participant and
Participant’s spouse, or after the death of the Participant in the name of the
Participant’s beneficiaries or heirs or as directed by the executor of
Participant’s estate under Applicable Laws.

(iii)
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Awarded Stock, notwithstanding the exercise of the Award.
The Company shall issue (or cause to be issued) such Shares promptly after the
Award is exercised or vests. No adjustment of an Award will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15(a) of the Plan or specified
in such Award’s Award Documentation.

(iv)
Exercising an Award in any manner that results in the issuance of Shares shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for issuance under the Award, by the number of Shares as to which the
Award is exercised.

(c)
Misconduct. If a Participant is determined by the Administrator to have
committed Misconduct then, unless otherwise provided in a Participant’s
agreement for services as a Service Provider, neither the Participant, the
Participant’s estate nor such other person who may then hold any Award granted
to the Participant shall be entitled to exercise any such Award with respect to
any Shares, after termination of status as a Service Provider, whether or not
the Participant may receive from the Company (or Affiliate) payment for:
vacation pay, services rendered prior to termination, services rendered for the
day on which termination occurs, salary in lieu of notice, or any other
benefits. In making such determination, the Administrator shall give the
Participant an opportunity to present evidence to the Administrator. Unless
otherwise provided in a Participant’s agreement for services as a Service
Provider, termination of status as a Service Provider shall be deemed to occur
on the date when the Company (or Affiliate) dispatches notice or advice to the
Participant that status as a Service Provider is terminated.






--------------------------------------------------------------------------------




(d)
Annual Award Limits.

(i)
Except in connection with his or her initial service, no Service Provider shall
be granted, in any calendar year, Awards covering in the aggregate more than
10,000,000 Shares.

(ii)
In connection with his or her initial service, a Service Provider may be granted
Awards covering in the aggregate up to 15,000,000 Shares in the first twelve
(12) months of such Service Provider’s service, rather than the limit set forth
in subsection (i) above.

(iii)
The foregoing limitations shall be adjusted proportionately in connection with
any change in the Company’s capitalization as described in Section 15(a).

(iv)
If an Award is cancelled in the same fiscal year of the Company in which it was
granted (other than in connection with a transaction described in
Section 15(b)), the cancelled Award will be counted against the limits set forth
in subsections (i) and (ii) above.

(e)
Tax Withholding.

(i)
Where, in the opinion of counsel to the Company, the Company has or will have an
obligation to withhold foreign, federal, state or local taxes relating to the
exercise of any Award, the Administrator may in its discretion require that such
tax obligation be satisfied in a manner satisfactory to the Company. With
respect to the exercise of an Award, the Company may require the payment of such
taxes before Shares deliverable pursuant to such exercise are transferred to the
holder of the Award.

(ii)
With respect to the exercise of an Award, a Participant may elect (a
“Withholding Election”) to pay the minimum statutory withholding tax obligation
by the withholding of Shares from the total number of Shares deliverable
pursuant to the exercise of such Award, or by delivering to the Company a
sufficient number of previously acquired shares of Common Stock, and may elect
to have additional taxes paid by the delivery of previously acquired shares of
Common Stock, in each case in accordance with rules and procedures established
by the Administrator. Previously owned shares of Common Stock delivered in
payment for such additional taxes may be subject to conditions as the
Administrator may require. The value of each Share withheld, or share of Common
Stock delivered, shall be the Fair Market Value per share of Elections are
subject to the approval of the Administrator and must be made in compliance with
rules and procedures established by the Administrator.

(f)
Dividends and Dividend Equivalents. The Administrator may provide that any Award
(other than Options and Stock Appreciation Rights) that relates to shares of
Common Stock shall earn dividends or dividend equivalents; provided that,
notwithstanding anything in the Plan to the contrary, the Administrator may not
provide for the current payment of dividends or dividend equivalents with
respect to any shares of Common Stock subject to an outstanding Award (or
portion thereof) that has not vested. For any such Award, the Committee may
provide only for the accrual of dividends or dividend equivalents that will not
be payable to the Participant unless and until, and only to the extent that, the
Award vests. No dividends or dividend equivalents shall be paid on Options or
Stock Appreciation Rights.

7.    Term of Plan. The Plan shall continue in effect until July 31, 2024,
unless terminated earlier under Section 17 of the Plan.
8.    Options.
(a)
Term of Options. The term of each Option shall be not greater than ten
(10) years from the date it was granted.

(b)
Option Exercise Price and Consideration.

(i)
Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(1)
In the case of an ISO granted to any Employee who, at the time the ISO is
granted owns stock representing more than ten percent (10%) of the voting power
of all classes of






--------------------------------------------------------------------------------




stock of the Company or any Affiliate, the per Share exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.
(2)
In the case of an ISO granted to any Employee other than an Employee described
in subsection (ii) immediately above, the per Share price shall be no less than
100% of the Fair Market Value per Share on the date of the grant.

(3)
In the case of a NSO, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

(4)
The exercise price for the Shares to be issued pursuant to an already granted
Option may not be changed without the consent of the Company’s stockholders.
This shall include, without limitation, a repricing of the Option as well as an
option exchange program whereby the Participant agrees to cancel an existing
Option in exchange for an Option, SAR or other Award.

(ii)
Form of Consideration. The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration, to
the extent permitted by Applicable Laws, may consist entirely of:

(1)
Check;

(2)
other Shares which have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

(3)
broker-assisted cashless exercise; or

(4)
any combination of the foregoing methods of payment; or

(5)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

(c)
Termination of Relationship as Service Provider. When a Participant’s status as
a Service Provider terminates, other than from Misconduct, death or Disability,
the Participant’s Option may be exercise within the period of time specified in
the Option Agreement to the extent that the Option is vested on the date of
termination or such longer period of time determined by the Administrator (which
may so specify after the date of the termination but before expiration of the
Option) not to exceed five (5) years (but in no event later than the expiration
of the term of such Option as set forth in the Option Agreement). In the absence
of a specified period of time in the Plan or the Award Documentation, the Option
shall remain exercisable for three (3) months following the date Participant
ceased to be a Service Provider. If, on the date of termination, such
Participant’s Option is not fully vested, then the unvested Shares shall revert
to the Plan. If, after termination, the Participant’s Option is not fully
exercised within the time specified, then the unexercised Shares covered by such
Option shall revert to the Plan and such Option shall terminate.

(d)
Death or Disability of Participant. If a Participant’s status as a Service
Provider terminates from death or Disability, then the Participant or the
Participant’s estate, or such other person as may hold the Option, as the case
may be, shall have the right for a period of twelve (12) months following the
date of death or termination of status as a Service Provider for Disability, or
for such other period as the Administrator may fix, to exercise the Option to
the extent the Participant was entitled to exercise such Option on the date of
death or termination of status as a Service Provider for Disability, or to such
extent as may otherwise be specified by the Administrator (which may so specify
after the date of death or Disability but before expiration of the Option),
provided the actual date of exercise is in no event after the expiration of the
term of the Option. A Participant’s estate shall mean his legal representative
or any person who acquires the right to exercise an Option by reason of the
Participant’s death or Disability.

(e)
Events Not Deemed Terminations. Unless otherwise provided in a Participant’s
agreement for services as a Service Provider, such Participant’s status as a
Service Provider shall not be considered






--------------------------------------------------------------------------------




interrupted in the case of (i) a leave of absence (approved by the
Administrator) by a Participant who intends throughout such leave to return to
providing services as a Director, Employee, or Consultant; (ii) sick leave;
(iii) military leave; (iv) any other leave of absence approved by the
Administrator, provided such leave is for a period of not more than ninety
(90) days, unless reemployment upon the expiration of such leave is guaranteed
by contract or statute, or unless provided otherwise pursuant to formal policy
adopted from time to time by the Company and issued and promulgated to employees
in writing; or (v) in the case of transfer between locations of the Company or
among the Company and its Affiliates. In the case of any Participant on an
approved leave of absence, the Administrator may make such provisions respecting
suspension of vesting of the Option while on a leave described in subparts
(i) through (v) above and/or resumption of vesting on return from such leave as
it may deem appropriate, except that in no event shall an Option be exercised
after the expiration of the term set forth in the Option.
(f)
ISO Rules. The Option Agreement for each ISO shall contain a statement that the
Option it documents is an ISO. However, notwithstanding such designation, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
all ISOs held by a Participant are exercisable for the first time by such
Participant during any calendar year exceeds $100,000, such excess Shares shall
be treated as Shares subject to an NSO. For purposes of this Section 8(f), ISOs
shall be taken into account in the order in which they were granted. The Fair
Market Value of the Shares subject to an ISO shall be determined as of the time
the ISO with respect to such Shares is granted.

(g)
Buyout Provisions. Subject to Section 8(b)(i)(4), the Administrator may offer to
buy out for a payment in cash or Shares an Option previously granted based on
such terms and conditions as the Administrator shall establish and communicate
to the Participant at the time that such offer is made; provided that the
Administrator shall not make such offer without the consent of the Company’s
stockholders with respect to an Option with a per share exercise price that is
greater than Fair Market Value on the date of such offer.

9.    Stock Appreciation Rights.
(a)
Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Service Providers discretion. The Administrator shall have complete
discretion to determine the number of SARs granted to any Participant.

(b)
Exercise Price and other Terms. The Administrator, subject to the provisions of
the Plan, shall have complete discretion to determine the terms and conditions
of SARs granted under the Plan; provided, however, that no SAR may have a term
of more than ten (10) years from the date of grant. In the case of an SAR, the
per Share exercise price shall be no less than 100% of the Fair Market Value per
Share on the date of grant. The exercise price for the Shares or cash to be
issued pursuant to an already granted SAR may not be changed without the consent
of the Company’s stockholders. This shall include, without limitation, a
repricing of the SAR as well as an SAR exchange program whereby the Participant
agrees to cancel an existing SAR in exchange for an Option, SAR or other Award.

(c)
Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying:

(i)
the difference between the Fair Market Value of a Share on the date of exercise
over the exercise price; times

(ii)
the number of Shares with respect to which the SAR is exercised.

(d)
Payment upon Exercise of SAR. At the discretion of the Administrator, payment
for an SAR may be in cash, Shares or a combination thereof.

(e)
SAR Agreement. Each SAR grant shall be evidenced by Award Documentation (a “SAR
Agreement”) that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.






--------------------------------------------------------------------------------




(f)
Expiration of SARs. An SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Documentation.

(g)
Termination of Relationship as Service Provider. When a Participant’s status as
a Service Provider terminates, other than from Misconduct, death or Disability,
the Participant’s SAR may be exercised within the period of time specified in
the SAR Agreement to the extent that the SAR is vested on the date of
termination or such longer period of time determined by the Administrator (which
may so specify after the date of the termination but before expiration of the
SAR) not to exceed five (5) years (but in no event later than the expiration of
the term of such SAR as set forth in the SAR Agreement). In the absence of a
specified period of time in the Plan or the SAR Agreement, the SAR shall remain
exercisable for three (3) months following the date Participant ceased to be a
Service Provider. If, on the date of termination, such Participant’s SAR is not
fully vested, then the unvested Shares shall revert to the Plan. If, after
termination, the Participant’s SAR is not fully exercised within the time
specified, then the unexercised Shares covered by such SAR shall revert to the
Plan and such SAR shall terminate.

(h)
Death or Disability of Participant. If a Participant’s status as a Service
Provider terminates from death or Disability, then the Participant or the
Participant’s estate, or such other person as may hold the SAR, as the case may
be, shall have the right for a period of twelve (12) months following the date
of death or termination of status as a Service Provider for Disability, or for
such other period as the Administrator may fix, to exercise the SAR to the
extent the Participant was entitled to exercise such SAR on the date of death or
termination of status as a Service Provider for Disability, or to such extent as
may otherwise be specified by the Administrator (which may so specify after the
date of death or Disability but before expiration of the SAR), provided the
actual date of exercise is in no event after the expiration of the term of the
SAR. A Participant’s estate shall mean his legal representative or any person
who acquires the right to exercise an SAR by reason of the Participant’s death
or Disability.

(i)
Events Not Deemed Terminations. Unless otherwise provided in a Participant’s
agreement for

considered interrupted in the case of (i) a leave of absence (approved by the
Administrator) by a Participant who intends throughout such leave to return to
providing services as a Director, Employee, or Consultant; (ii) sick leave;
(iii) military leave; (iv) any other leave of absence approved by the
Administrator, provided such leave is for a period of not more than ninety
(90) days, unless reemployment upon the expiration of such leave is guaranteed
by contract or statute, or unless provided otherwise pursuant to formal policy
adopted from time to time by the Company and issued and promulgated to employees
in writing; or (v) in the case of transfer between locations of the Company or
among the Company and its Affiliates. In the case of any Participant on an
approved leave of absence, the Administrator may make such provisions respecting
suspension of vesting of the SAR while on a leave described in subparts
(i) through (v) above and/or resumption of vesting on return from such leave as
it may deem appropriate, except that in no event shall a SAR be exercised after
the expiration of the term set forth in the SAR.
(j)
Buyout Provisions. Subject to Section 9(b), the Administrator may offer to buy
out for a payment in cash or Shares an SAR previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made; provided that the Administrator
shall not make such offer without the consent of the Company’s stockholders with
respect to an SAR with a per share exercise price that is greater than Fair
Market Value on the date of such offer.

10.    Restricted Stock.
(a)
Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to Service Providers at any time and from time
to time as shall be determined by the Administrator, in its sole discretion. The
Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Restricted Stock Award granted to any Participant, and
(ii) the conditions that must be satisfied, the vesting of which typically will
be based on continued provision of services and/or satisfaction of Performance
Goals. Once the Shares are issued, voting, dividend and other rights as a
stockholder shall exist with respect to Restricted Stock.






--------------------------------------------------------------------------------




(b)
Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions, including the
purchase price, if any, of Restricted Stock granted under the Plan. Restricted
Stock grants shall be subject to the terms, conditions, and restrictions
determined by the Administrator at the time the Restricted Stock is granted. Any
certificates representing the Restricted Stock shall bear such legends as shall
be determined by the Administrator.

(c)
Restricted Stock Award Documentation. Each Restricted Stock grant shall be
evidenced by Award Documentation (a “Restricted Stock Award Documentation”) that
shall specify the purchase price (if any) and such other terms conditions, and
restrictions as the Administrator, in its sole discretion, shall determine.

11.    Restricted Stock Units.
(a)
Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan, Restricted Stock Units may be granted to Service Providers at any time and
from time to time as shall be determined by the Administrator, in its sole
discretion. The Administrator shall have complete discretion to determine
(i) the number of Shares subject to each Restricted Stock Units Award, and
(ii) the conditions that must be satisfied, the vesting of which typically will
be based on continued provision of services and/or satisfaction of Performance
Goals. Until the Shares are issued, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to Restricted Stock
Units.

(b)
Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions, including the
purchase price, if any, of Restricted Stock Units granted under the Plan.
Restricted Stock Units Awards shall be subject to the terms, conditions, and
restrictions determined by the Administrator at the time the Restricted Stock
Units Award is granted. Restricted Stock Units shall be denominated in units
with each unit equivalent to one Share for purposes of determining the number of
Shares subject to any Restricted Stock Units Award.

(c)
Restricted Stock Units Agreement. Each Restricted Stock Units grant shall be
evidenced by Award Documentation (a “Restricted Stock Units Agreement”) that
shall specify the purchase price, if any, and such other terms conditions, and
restrictions as the Administrator, in its sole discretion, shall determine. Each
Restricted Stock Units Agreement shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. A Restricted Stock Units Agreement may provide for dividend equivalent
units.

(d)
Settlement. Settlement of vested Restricted Stock Units may be made in the form
of (i) cash, (ii) Shares or (iii) any combination, as determined by the
Administrator and may be settled in a lump sum or in installments. Distribution
to a Participant of an amount (or amounts) from settlement of vested Restricted
Stock Units may be deferred to a date after settlement as determined by the
Administrator and in such manner as shall comply with Section 409A of the Code.
The amount of a deferred distribution may be increased by an interest factor or
by dividend equivalents. Until an Award of Restricted Stock Units is settled,
the number of such Restricted Stock Units shall be subject to adjustment
pursuant to the Plan. Notwithstanding the foregoing, settlement of vested
Restricted Stock Units held by Participants who are residents of Canada or
employed in Canada may be made only in the form of Shares.

12.    Awards to Outside Directors. Notwithstanding anything herein to the
contrary, the grant of any Award to a Director who is not also an Employee (an
“Outside Director”) shall be made by the Board pursuant to a written
non-discretionary formula established by the Board (the “Outside Director Equity
Compensation Policy”). The Outside Director Equity Compensation Policy shall set
forth the type of Award(s) to be granted to Outside Directors, the number of
shares of Common Stock to be subject to Outside Director Awards, the conditions
on which such Awards shall be granted, become exercisable and/or payable and
expire, and such other terms and conditions as the Board determines in its
discretion. Notwithstanding the terms of the Outside Director Equity
Compensation Policy, the aggregate grant date fair value for financial reporting
purposes of Awards granted during a calendar year to an Outside Director as
compensation for his or her services as a





--------------------------------------------------------------------------------




Director, taken together with the cash fees paid during the calendar year to the
Outside Director as compensation for his or her services as a Director, shall
not exceed (a) $500,000 in total value in the case of an Outside Director other
than the Chairman of the Board, and (b) $1,000,000 in total value in the case of
the Chairman of the Board. For the avoidance of doubt, Awards granted to Outside
Directors shall be subject to all of the other limitations set forth in the
Plan.
13.    Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. Notwithstanding the foregoing, in no event may
an Award be sold, pledged, assigned, hypothecated, transferred, or disposed of
for consideration absent stockholder approval. If the Administrator makes an
Award transferable in accordance with this Section 13, the Award Documentation
for such Award shall contain such additional terms and conditions as the
Administrator deems appropriate.
14. Reserved.
15. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
(a)
Adjustments Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, in each case as set forth in Section 3, as well as the price per
share of Common Stock covered by each such outstanding Award and the annual
award limits under Section 6(d) shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Compensation Committee, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.

(b)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until ten (10) days prior to such transaction
as to all of the Awarded Stock covered thereby, including Shares as to which the
Award would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option or forfeiture rights applicable to
any Award shall lapse 100%, and that any Award vesting shall accelerate 100%,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised or
vested an Award will terminate immediately prior to the consummation of such
proposed action.

(c)
Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation (as such merger is described in Section 2(h) herein), or the
sale of substantially all of the assets of the Company (as such sale is
described in Section 2(h) herein), each outstanding Award shall be assumed or an
equivalent Award substituted by the successor corporation or related
corporation. In the event that the successor corporation refuses to assume or
substitute for the Award, the Participant shall fully vest in and have the right
to fully exercise the Awards and all forfeiture restrictions on any or all of
such Awards shall lapse, including Shares as to which it would not otherwise be
vested or exercisable. If an Award becomes fully vested and exercisable in lieu
of assumption or substitution in the event of such a merger or sale of assets,
the Administrator shall notify the Participant in writing or electronically that
the Award shall be fully vested and exercisable for a period






--------------------------------------------------------------------------------




of fifteen (15) days from the date of such notice, and the Award shall terminate
upon the expiration of such period. For the purposes of this subsection, the
Award shall be considered assumed if, following such merger or sale of assets,
the Award confers the right to purchase or receive, for each Share of Awarded
Stock subject to the Award immediately prior to such merger or sale of assets,
the consideration (whether stock, cash, or other securities or property)
received in such merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in such merger or sale of assets is not solely common
stock of the successor corporation or related corporation, the Administrator
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Award, for each Share of
Awarded Stock subject to the Award, to be solely common stock of the successor
corporation or related corporation equal in fair market value to the per share
consideration received by holders of Common Stock in such merger or sale of
assets.
(d)
Change of Control. Unless otherwise provided in a Participant’s agreement for
services as an employee of the Company, if, within one year after a Change of
Control has occurred, such Participant’s status as an employee of the Company is
terminated by the Company (including for this purpose any successor to the
Company due to such Change of Control and any employer that is an Affiliate of
such successor) for any reason other than for Misconduct or, if applicable,
terminated by such Participant as a Constructive Termination, then all Awards
held by such Participant shall become fully vested for exercise upon the date of
termination of such status, irrespective of the vesting provisions of such
Participant’s Award Documentations.

(e)
Other Terms.

(i)
The Administrator may, in its sole discretion, include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of the Company that are not inconsistent with the
provisions of the Plan.

(i)
With respect to a Grandfathered Qualified Performance-Based Award, no adjustment
or action described in this Section 15 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause
such Award to fail to so qualify as “performance-based compensation” (within the
meaning of Prior Section 162(m) of the Code), unless the Administrator
determines that the Award should not so qualify. No adjustment or action
described in this Section 15 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Section 422(b)(1) of the Code. Furthermore, no such adjustment or action
shall be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16(b) or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions.

(ii)
The existence of the Plan, the Award Documentation and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(iii)
No action shall be taken under this Section 15 which shall cause an Award to
fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.






--------------------------------------------------------------------------------




16.    Date of Grant. The date of grant of an Award shall be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each recipient within a reasonable time after
the date of such grant. The date of grant of an Option or SAR shall be the date
the Company completes the corporate action constituting an offer of stock for
sale to a Participant under the terms and conditions of the Option or SAR;
provided that such corporate action shall not be considered complete until the
date on which the maximum number of shares that can be purchased under the
Option and the minimum Option price are fixed or determinable.
17.    Amendment and Termination of the Plan.
(a)
Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

(b)
Stockholder Approval. The Company shall obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws
and shall obtain stockholder approval for any amendment to the Plan to increase
the number of shares available under the Plan, to change the class of employees
eligible to participate in the Plan, to permit the Administrator to grant
Options and SARs with an exercise price that is below Fair Market Value on the
date of grant, to permit the Administrator to extend the exercise period for an
Option or SAR beyond ten years from the date of grant, or to provide for
additional material benefits under the Plan.

(c)
Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 
18.    Conditions Upon Issuance of Shares.
(a)
Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award or the issuance and delivery of such
Shares (or the cash equivalent thereof) shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. Notwithstanding any other provision in this Plan, the
Company will have no obligation to issue or deliver certificates for Shares
under this Plan prior to: (a) obtaining any approvals from governmental agencies
that the Company determines are necessary or advisable; and/or (b) completion of
any registration or other qualification of such Shares under Applicable Laws.
The Company will be under no obligation to register the Shares with the United
States Securities and Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.

(b)
Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

19.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder (or the cash equivalent thereof), shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
(or the cash equivalent thereof) as to which such requisite authority shall not
have been obtained.
20.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.





--------------------------------------------------------------------------------




21.    Stockholder Approval. This Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date of adoption
by the Board. Such stockholder approval shall be obtained in the manner and to
the degree required under Applicable Laws.
22.    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Documentation evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Documentations shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Accordingly, with respect
to an Award that the Administrator determines is subject to Section 409A of the
Code, (a) termination of services as a Service Provider shall be determined
based on the principles under Section 409A of the Code regarding a separation
from service, (b) if the Change of Control definition contained in the Award
Documentation does not comport with the definition of “change of control” for
purposes of a distribution under Section 409A of the Code, then any payment due
under such Award shall be delayed until the earliest time that such payment
would be permitted under Section 409A of the Code and (c) if the Administrator
determines that the Participant granted such Award is a “specified employee” as
defined under Section 409A of the Code, then any payment due under such Award
upon the Participant’s separation from service shall not be paid until the first
business day following the date that is 6 months following the date of the
Participant’s separation from service. Notwithstanding any provision of the Plan
to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Administrator
may adopt such amendments to the Plan and the applicable Award Documentation or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.





